                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CRAYTONIA BADGER,                                                                PLAINTIFF
ADC #162710

v.                             Case No. 4:16-cv-00621-KGB-BD

WENDY KELLEY, et al                                                            DEFENDANTS

                                            ORDER

       The Court has received a Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 118). No objections have been filed, and the time for filing objections

has passed. After careful review, the Court concludes that the Recommended Disposition should

be, and hereby is, approved and adopted as this Court’s findings in all respects (Dkt. No. 118).

Therefore, the Court grants defendants’ motions for summary judgment (Dkt. Nos. 99, 100) and

dismisses with prejudice plaintiff Craytonia Badger’s complaint and amended complaint (Dkt.

Nos. 2, 7).

       It is so ordered this 26th day of August, 2019.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
